DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in the current application.
Drawings
The drawings are objected to because middle segment 7 is not clearly identified.  Applicant indicates the eight is cut into 15 segments of equal length.  The middle segment (which would be segment 8) would be between cuts or ribs 7 and 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Segment cuts or ribs are shown on Figures 1 and 4.  A middle segment 7 as claimed is not clearly identified in the specification of drawings.  The examiner believes the middle segment is the segment length located between ribs 7 and 8.  The width ratios calculated use rib 7 as the numerator which would be the aft rib of segment 7. 
The disclosure indicates “total weight” of the eights of  938 kg (Claim 1) and 858 kg (Claim 6).  The examiner understands these weights include 8 rowers of 95 kg and 85 kg respectively.  It is unclear if the additional weight includes the weight of a coxswain, equipment (oars) and shell or just the shell.  
Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 5, 6 and 10 recite the limitation “the respective circumference below the waterline”.  Generally a circumference is an enclosed boundary of a curved geometric figure.  As best understood by the examiner the term ”circumference” is describing a perimeter of the eight along each rib below the waterline excluding the width at the waterline.   The examiner suggests using the term perimeter instead of circumference to avoid confusion.
Claims 1 and 6 recite the limitations "the waterline", “the respective cross sectional area”, “the respective circumference”, “the respective width” and “the respective width ratio based”, and “the middle segment 7”.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2, 3, 7, and 8 recite the limitation “the lead angle”.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s own specification describing R86 eights as prior art.  As best understood by the examiner, the applicant’s previous patent DE 19622970 correlates to the R86 eights. The tabulated parameters included in the specification for the prior art R86 eights and the tabulated parameters of the current invention have overlapping ranges, amounts and proportions.  The reduction in drag in various floating and speed conditions is a result of routine optimization of segment cut parameters which account for the known increased drag which happens during portions of the stroke which cause stern squatting.  The applicant has reduced stern squatting and the associated drag by redistributing the underwater volume from the middle of the hull to the ends of the hull.  Such simulated calculations aimed at reducing drag are routine optimization considered by an artisan, taking into account hydrodynamic properties of the hull and dynamic forces of rowers and the associated power stroke. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hull segment parameters to reduce overall drag caused by known stern squatting by optimizing hull parameters by redistributing underwater volume from middle segments of the hull to the bow and stern segments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5474008 and US 5067426 each disclose eight man rowing shells of proximate linear and cross sectional areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617